                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                  UNITED STATES DISTRICT COURT

                                   7                                 NORTHERN DISTRICT OF CALIFORNIA

                                   8

                                   9     MLC INTELLECTUAL PROPERTY, LLC,                  Case No. 14-cv-03657-SI
                                  10                    Plaintiff,
                                                                                          ORDER GRANTING DEFENDANT'S
                                  11             v.                                       MOTION FOR LEAVE TO FILE
                                                                                          SUPPLEMENTAL ANSWER AND
                                  12     MICRON TECHNOLOGY, INC.,                         COUNTERCLAIM
Northern District of California
 United States District Court




                                  13                    Defendant.                        Re: Dkt. No. 267
                                  14

                                  15          Defendant Micron seeks leave to file a supplemental answer and a counterclaim for breach

                                  16   and anticipatory breach of the parties’ “Mutual Nondisclosure Agreement.” Micron contends that

                                  17   plaintiff MLC has breached the agreement by using the agreement and confidential communications

                                  18   as evidence in support of MLC’s claim for damages. Micron asserts that this Court is the most

                                  19   efficient venue to resolve Micron’s breach of contract claim because, inter alia, even if the Court

                                  20   denied leave to amend, the Court would be nevertheless be required to interpret the Mutual

                                  21   Nondisclosure Agreement to determine the permissible scope of MLC’s damages claim. Micron

                                  22   argues that it sought leave to amend as soon as it became clear that MLC was seeking to rely on the

                                  23   agreement and other confidential communications to formulate its damages claim.

                                  24          MLC objects to Micron’s motion on numerous grounds. MLC contends that Micron’s

                                  25   proposed counterclaim is futile, that Micron’s motion is untimely, and that allowing the amendment

                                  26   would prejudice MLC. MLC also suggests that the Court’s December 4, 2018 ruling permitting

                                  27   MLC to question a Micron witness about the Mutual Nondisclosure Agreement implicitly decided

                                  28   that any use of information subject to the Mutual Nondisclosure Agreement by MLC would not
                                   1   constitute a breach of that agreement.

                                   2          The Court concludes that it is in the interest of judicial efficiency to allow Micron to amend

                                   3   its answer and assert a counterclaim for breach of contract. Micron shall file the amended answer

                                   4   and counterclaim no later than February 11, 2019. Whether presented as a counterclaim for breach

                                   5   of contract or through a motion in limine or summary judgment, the Court will need to interpret the

                                   6   agreement and determine the parties’ obligations thereunder to determine the proper scope of MLC’s

                                   7   damages claim. If Micron is required to file a separate lawsuit in Idaho state or federal court, there

                                   8   would be a risk of inconsistent rulings regarding the interpretation of the parties’ contract. The

                                   9   Court also agrees with Micron that the Court’s December 2018 discovery ruling did not interpret

                                  10   the contract and simply permitted MLC to conduct discovery related to the contract. Indeed, the

                                  11   Court expressly reserved questions about the use of confidential information for trial.

                                  12          The Court is also unpersuaded by MLC’s arguments regarding futility and delay. The Court
Northern District of California
 United States District Court




                                  13   cannot conclude, on this record, that Micron’s proposed counterclaim is futile. MLC’s arguments

                                  14   about futility require the Court to interpret the very provisions that Micron claims MLC has

                                  15   breached. In the Court’s view, resolution of these matters will require full briefing by the parties.

                                  16   The Court also finds that Micron moved to seek leave promptly, as it was only in November 2018

                                  17   that MLC made clear that it wished to rely on the agreement and related communications in

                                  18   formulating its damages claim.

                                  19          The Court also finds that allowing amendment will not prejudice MLC. MLC asserts that

                                  20   Micron has obstructed discovery regarding the Mutual Nondisclosure Agreement, and that it will

                                  21   need to conduct discovery regarding the parties’ intent in crafting the agreement (Micron contends

                                  22   that extrinsic evidence is irrelevant). The Court will permit a limited reopening of fact discovery

                                  23   (depositions and document production) related to the breach of contract counterclaim as follows.

                                  24   The parties shall meet and confer by telephone or in person during the week of February 11-15,

                                  25   2019, to determine (1) what additional discovery is needed; (2) whether there are any relevant

                                  26   documents, including documents related to MLC’s licensing agent, Epicenter, that have not been

                                  27   produced; and (3) a schedule for depositions and document production. Each party may take up to

                                  28   three depositions. The additional discovery must be completed by March 15, 2019. The Court will
                                                                                         2
                                   1   not alter any other pretrial deadlines, including the trial date.

                                   2

                                   3           IT IS SO ORDERED.

                                   4

                                   5   Dated: February 8, 2019                         ______________________________________
                                                                                         SUSAN ILLSTON
                                   6                                                     United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           3
